Exhibit 10.50

Indemnity Agreement
In consideration of your prior, current or continuing service in any of the
following capacities:
•
as a director of Patheon Inc. (the “Corporation”); or

•
as an officer of the Corporation; or

•
as a director of any other entity to the extent that you are serving in such
capacity at the request of the Corporation; or

•
as an officer of any other entity to the extent that you are serving in such
capacity at the request of the Corporation,

such capacities or similar capacities being referred to herein as the
“Indemnified Capacity” or “Indemnified Capacities”, the Corporation with full
power and authority to grant an indemnity valid and binding upon and enforceable
against it in the terms hereinafter contained, hereby agrees to indemnify you to
the full extent contemplated by this Agreement.
1.
Scope of Indemnity

Subject to the limitations contained in Section 6 and Section 12, the
Corporation shall indemnify and hold you harmless, to the fullest extent
permitted by applicable law, for the full amount of any Cost (as hereinafter
defined) incurred by you as a result of or in connection with any Proceeding (as
hereinafter defined), including without limitation, in connection with the
investigation, defence, settlement or appeal (or application or motion for leave
to appeal) thereof or preparation therefor, that may be made or asserted against
or affect you or in which you are required by law to participate or in which you
participate at the request of the Corporation or in which you choose to
participate (based on your reasonable belief that you may be subsequently named
in that Proceeding or any Proceeding related to it) if it relates to, arises
from or is based on your service in an Indemnified Capacity, whether the alleged
act or omission occurred before or after the date of this Agreement, in any case
whether or not you have been named therein (an “Indemnified Claim”). The
Corporation shall also indemnify and hold you harmless, to the fullest extent
permitted by applicable law, for the full amount of any other Cost incurred by
you or to which you are subject (including, without restriction, where you are
made a witness or participant in any other respect in any action, proceeding or
investigation) if it relates to your service in an Indemnified Capacity or any
other matters claimed against you by reason of you having acted in an
Indemnified Capacity (an “Other Indemnified Matter”). Any amount which the
Corporation is obliged to pay pursuant hereto, including without limitation any
advance or reimbursement payment made under Section 7, Section 8 or tax gross-up
payment made under Section 10, is referred to as an “Indemnified Amount”.
For the purposes of this Agreement:
“Cost” means all injury, liability, loss, damage, charge, cost, expense, taxes
(other than taxes on any fees or salary or other form of compensation), award,
statutory obligation, penalty, fine or settlement amount whatsoever which you
may incur, suffer or be required to pay (including, without limitation, all
legal, advisory and other professional fees and disbursements, including charges
for experts, as well as all out-of-pocket expenses for preparing for and/or
attending discoveries or other examinations, mediations, interviews, trials,
hearings, meetings or other events in any way related to a Proceeding, together
with any taxes thereon).
“Proceeding” means any civil, criminal, administrative, investigative or other
demand, claim, action, suit, application, litigation, charge, complaint,
prosecution, assessment, reassessment, arbitration, alternative dispute
resolution proceeding, investigation, inquiry, hearing or proceeding of any
nature or kind whatsoever, and, without limiting the generality of the
foregoing, shall include any and every claim for



--------------------------------------------------------------------------------



any liability and/or any legal, regulatory or investigative action or proceeding
by any governmental or regulatory authority or any person, firm, corporation or
other entity whatsoever, whether or not such action, proceeding or investigation
be pending, anticipated or threatened, and whether or not charges are laid, and
including without limitation any and every claim by or on behalf of the
Corporation, or by or on behalf of Canada or any other country, or any political
subdivision thereof.
2.
Procedure for Making a Claim

(a)If you become aware of any Indemnified Claim or Other Indemnified Matter or
reasonably expect that an Indemnified Claim will be made or an Other Indemnified
Matter will arise, you shall give notice in writing as soon as reasonably
practicable to the Corporation of such Indemnified Claim or Other Indemnified
Matter or potential Indemnified Claim or Other Indemnified Matter, including
copies of any documents served on you in connection with a Proceeding or any
other relevant documents in your possession, provided, however, that failure to
give notice in a timely fashion shall not disentitle you to the right to
indemnity under this Agreement except to the extent the Corporation suffers any
material prejudice by reason of a delay.
(b)If you wish to make any claim for payment of an Indemnified Amount to you by
the Corporation hereunder, you shall give written notice of such claim to the
Corporation (such written notice referred to herein as an “Indemnification
Notice”). Such Indemnification Notice shall contain reasonable details and
supporting documentation with respect to the claim referred to therein. Subject
to Section 6 and Section 12, the Corporation shall pay all Indemnified Amounts
arising as a result of or in connection with the matters described in the
Indemnification Notice to you (or as you may direct) no later than thirty (30)
days after the date on which you deliver any invoice or account in respect of
any such Indemnified Amount to the Corporation.
(c)If the Corporation becomes aware of any Indemnified Claim or Other
Indemnified Matter or reasonably expects that an Indemnified Claim will be made
or an Other Indemnified Matter will arise, the Corporation will give you notice
in writing promptly of such Indemnified Claim or Other Indemnified Matter or
potential Indemnified Claim or potential Other Indemnified Matter.
3.
Defence of Action

(a)By Corporation The Corporation (or its insurer(s)) shall at its expense and
in a timely manner contest and defend you against any Indemnified Claim or Other
Indemnified Matter and take all such steps as may be necessary or proper therein
to prevent the resolution thereof in a manner adverse to you, including the
taking of such appeals or motions or application for leave to appeal as counsel
to the Corporation (or its insurer(s)) may advise are likely to succeed in the
circumstances. In this regard, the Corporation will keep you fully informed on a
timely basis of all steps and developments relating to the foregoing. The
Corporation shall retain counsel on your behalf, provided that such counsel is
satisfactory to you, acting reasonably, to represent you in respect of the
Indemnified Claim or Other Indemnified Matter, as applicable. You shall have the
right to employ separate counsel of your choosing in addition to the legal
counsel retained by the Corporation, at your own expense. The Corporation shall
not agree to any settlement, compromise or consent to entry of judgment on your
behalf without your written consent unless the terms of same (i) require only
the payment of money (by persons or entities other than you) and do not require
you to admit any wrongdoing, fault, culpability or failure to act, or take or
refrain from taking any action and (ii) include an unconditional release of you
from any liabilities or claims that are the subject matter of such Proceeding.
(b)By Director or Officer Notwithstanding Section 3(a), you will be entitled to
assume carriage of your own defence relating to any Indemnified Claim or Other
Indemnified Matter (and for

 
2
 




--------------------------------------------------------------------------------



greater certainty, the full amount of any expense you incur as a result of or in
connection with such defence shall be an Indemnified Amount subject to the
provisions of Section 6 and Section 12) if:
(i)
the Corporation (or its insurer(s)) does not in a timely manner:

(A)
undertake appropriate action in respect of an Indemnification Notice delivered
pursuant to Section 2; or

(B)
take such legal steps as may be from time to time required to properly defend
against any such Indemnified Claim or Other Indemnified Matter;

(ii)
in the reasonable opinion of your counsel (which opinion shall be in writing and
a copy thereof provided to the Corporation), your interests in respect of the
relevant matter conflict with the interests of the Corporation in respect of
such matter or with the interests of any other director or officer of the
Corporation in respect of whose defence the Corporation has carriage; or

(iii)
the Proceeding is initiated by or on behalf of the Corporation or any of its
subsidiaries.

Subject to Section 6 and Section 12, if you assume carriage of your own defence
in accordance with this Section 3(b), any Costs incurred by you shall be paid by
the Corporation and you shall be entitled to advances of such Costs in
accordance with Section 7. The Corporation shall reasonably co-operate with you
and your counsel in the investigation related to, and defence of, any
Proceeding.
4.
Presumptions and Settlement

For the purposes of this Agreement, the termination of any Proceeding by
judgment, order, settlement (whether with or without court approval) or
conviction shall not, of itself, create a presumption that you did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. No
settlement shall be undertaken by you in respect of any Proceeding without the
consent of the Corporation, which consent will not be unreasonably withheld or
delayed, unless the Corporation and its insurer(s) have indicated that they
would not indemnify you according to this Agreement or any applicable directors’
and officers’ liability insurance policy (“D&O Policy”).
5.
Former Directors and Officers and Access to Information

(a)Subject to Section 6, you shall continue to be entitled to indemnification
hereunder, even though you may no longer be acting in an Indemnified Capacity.
(b)You and your advisors shall at all times be entitled to review during regular
business hours all documents, records and other information with respect to the
Corporation or any entity in which you acted in an Indemnified Capacity which
are under the Corporation’s control or the control of an affiliate (as such term
is defined in the Canada Business Corporation Act (the “CBCA”)) of the
Corporation (provided that in the case of affiliates, such access shall be
afforded on a best efforts basis) and which may be necessary or desirable in
order to defend yourself against any Proceeding that relates to, arises from or
is based on your discharge of your duties in an Indemnified Capacity, provided
that you shall maintain all such information in strictest confidence except to
the extent necessary for investigation, defence or settlement of the Proceeding.
This Section 5(b) shall not apply, however, where the Proceeding is initiated by
the Corporation or any of its subsidiaries nor shall it apply where the review
by you and/or your advisors of any such documents, records or other information
would, in the opinion of legal counsel to the Corporation, cause the Corporation
(or any

 
3
 




--------------------------------------------------------------------------------



entity in which you acted in an Indemnified Capacity) to lose its entitlement to
claim privilege with respect to the disclosure of same in any proceeding in any
jurisdiction.
6.
Limitation on Obligation of Indemnification

(a)Notwithstanding any other provision in this Agreement, the Corporation shall
not indemnify you pursuant to this Agreement unless:
(i)
you acted honestly and in good faith with a view to the best interests of the
Corporation or, as the case may be, to the best interests of the other entity
for which you acted as a director or officer or in a similar capacity at the
Corporation’s request; and

(ii)
in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, you had reasonable grounds for believing that
your conduct was lawful.

(b)If and to the extent that the Corporation pays an Indemnified Amount which it
is not permitted to pay by law or pursuant to this Agreement, then such amount
shall be deemed to have been an unsecured loan by the Corporation to you, and
you shall repay such amounts to the Corporation within thirty (30) days of a
written request by the Corporation for repayment, subject to any rights you may
have to counterclaim or set off. No interest shall be payable by you with
respect to such loan.
(c)If and to the extent that the Corporation pays an Indemnified Amount in
respect of which you have received or subsequently receive indemnification or
reimbursement from a source other than the Corporation, including any insurer,
then you shall repay such amounts to the Corporation within thirty (30) days of
a written request by the Corporation for repayment, subject to any rights you
may have to counterclaim or set off. For greater certainty, you shall not be
entitled to indemnification hereunder to the extent that you receive
indemnification under any D&O Policy maintained by the Corporation.
(d)Notwithstanding any other provision of this Agreement, the Corporation shall
not indemnify you pursuant to this Agreement in relation to any Proceeding
arising out of your breach of any employment agreement with the Corporation or
any of its subsidiaries.
7.
Advances

Subject to Section 6 and Section 12, the Corporation shall from time to time
reimburse or advance the funds necessary for the payment of Costs incurred as a
result of or in connection with the investigation, monitoring, defence, appeal
and application or motion for leave to appeal of any Proceeding in advance of
the final disposition of such Proceeding, within twenty (20) days of any request
in writing by you to the Corporation for such reimbursement or advance,
accompanied by reasonable details and supporting documentation with respect to
the Indemnified Amounts in respect of which such reimbursement or advance is
requested.
8.
Time Devoted to Proceedings

Where your participation is reasonably required as a result of or in connection
with any Proceeding or Entitlement Action (as defined herein) including but not
limited to, meeting with counsel or regulatory authorities, reviewing and/or
commenting on documentary evidence or court materials to be filed, preparing for
or attending examinations for discovery and other examinations, depositions,
hearings or trial, you shall be compensated by the Corporation at the per diem
rate of $1,000 for each day that such participation by you exceeds two hours,
provided that if such participation on any day is two hours or

 
4
 




--------------------------------------------------------------------------------



less, the time spent on such participation will be carried forward and taken
into account in any subsequent day involving any such participation by you until
the aggregate of such time exceeds two hours.
9.
Indemnification for Expenses Incurred in Enforcing Rights

(a)Subject to Section 6, the Corporation shall indemnify you against all Costs
that are incurred by you as a result of or in connection with any action (an
“Entitlement Action”) brought by you, the Corporation or a third party to
determine whether you are entitled to:
(i)
be indemnified by the Corporation under this Agreement, under the Corporation’s
by-laws, under any other agreement or under applicable law now or hereafter in
effect relating to indemnification of directors and officers; and/or

(ii)
recover under any D&O Policy maintained by the Corporation

in respect of Costs incurred by you as a result of or in connection with a
Proceeding in the event you obtain a judgment in your favour in such Entitlement
Action.
(b)Subject to Section 6, the Corporation shall from time to time reimburse or
advance the funds necessary for the payment of Costs incurred by you as a result
of or in connection with an Entitlement Action, including the investigation,
monitoring, defence or appeal (or motion or application for leave to appeal) of
such Entitlement Action in advance of the final disposition thereof, within
thirty (30) days of a written request by you. For greater certainty, in the
event you do not obtain a judgment in your favour in such Entitlement Action,
any reimbursement or advancement of funds for the payment of Costs made to you
by the Corporation pursuant to this Section 9(b) shall be deemed to have been an
unsecured loan by the Corporation to you, and you shall repay such amounts to
the Corporation within thirty (30) days of a written request by the Corporation
for repayment, subject to any rights you may have to counterclaim or set off. No
interest shall be payable by you with respect to such loan.
(c)The Corporation shall indemnify you against all costs of collection that are
incurred by you as a result of or in connection with any action to collect a
judgment or award in an Entitlement Action in which judgment has been given in
your favour.
10.
Tax Adjustment

Subject to Section 6, if any Indemnified Amount paid or payable under this
Agreement (including, without limitation, an amount paid or payable on account
of insurance premiums or made by an insurer under a D&O Policy), constitutes a
taxable benefit to you or otherwise subjects you to any tax or levy of any kind,
or any taxing authority so alleges, the Corporation will keep you harmless from
any such tax or levy and, without limiting the foregoing, shall timely pay to
you or on your behalf the amount of any and all such taxes and levies, together
with any interest and penalties thereon not arising exclusively from your gross
negligence, including any such amounts relating to any payment under this
Section 10, so that no such amount will be an unreimbursed expense to you. The
Corporation also will reimburse you, on a similar after tax basis, for any
reasonable costs (including the costs of professional advisors) incurred by you
as a result of or in connection with any payment to which this Section 10
relates or the enforcement by you of your rights hereunder. The amount of any
payment hereunder shall be determined without regard to any deductions, credits
offsets or similar amounts or adjustments available to you in computing income,
taxable income, tax payable or other relevant amounts (except to the extent
arising from payments under this Section 10). For clarity, you shall not be
obliged to contest any claim that tax, other levy, penalty or interest to which
this Section 10 applies is owing, and your rights under this Section 10 are not
dependent on the validity of any such claim.

 
5
 




--------------------------------------------------------------------------------



11.
Limitation of Actions and Release of Claims

No legal action shall be brought, and no cause of action shall be asserted, by
or on behalf of the Corporation against you after the expiration of two years
from the date you ceased (for any reason) to serve in an Indemnified Capacity
and the Corporation agrees that any claim or cause of action of the Corporation
shall be extinguished and you shall be deemed released therefrom absolutely
unless asserted by the commencement of legal proceedings in a court of competent
jurisdiction within such two-year period.
12.
Court Approval for Indemnification and Cost Advances

Where any indemnification sought pursuant to this Agreement is, pursuant to
applicable law, including but not limited to the CBCA, subject to or conditional
upon the approval or consent of any court or of any governmental body or
regulatory authority, , the Corporation will not indemnify you or make advances
to you in respect of Costs incurred by you unless court approval or the approval
of any governmental body or regulatory authority, as applicable, is first
obtained in accordance with the applicable provisions of the CBCA or other
applicable law. In circumstances where such approval or consent is required, the
Corporation agrees to make or cause to be made all necessary applications and to
use its reasonable best efforts to obtain or assist in obtaining or facilitating
the obtaining of such approval or consent, at its expense, provided that you
have met the requirements set out in Section 6(a)(i) and Section 6(a)(ii) of
this Agreement.
13.
Partial Indemnification

If you are entitled under any provision of this Agreement to indemnification by
the Corporation for some or a portion of the Costs in respect of a Proceeding,
but not for the total amount of such Costs, the Corporation shall nevertheless
indemnify you for the portion of such Costs to which you are entitled.
14.
Further Assurances

Each of you and the Corporation shall diligently attend to, and assist in the
conduct of, the defence of any Proceeding, shall assist in enforcing any right
of contribution or indemnity against any person or organization and shall (or in
the case of the Corporation, shall cause its appropriate officers, directors,
advisors or personnel to) attend discoveries or other examinations, mediations,
interviews, trials, hearings, meetings or other events in any way related to a
Proceeding and assist in securing and giving evidence and obtaining the
attendance of witnesses.
15.
Multiple Proceedings

No Proceeding brought or instituted under this Agreement and no recovery
pursuant thereto shall be a bar or defence to any further Proceeding which may
be brought under this Agreement.
16.
Non-Exclusivity

Your rights under this Agreement shall be in addition to any other rights that
you may have under the Corporation’s by-laws or articles, applicable law, or
otherwise. Subject to applicable law, your rights under this Agreement shall not
be diminished by any present or future provision of the Corporation’s by-laws or
articles and shall not diminish any other rights that you now or in the future
have against the Corporation. To the extent that a change in applicable law,
whether by statute or judicial decision, permits greater indemnification by
contract than would be afforded currently under this Agreement, it is the intent
of the parties that you shall enjoy by this Agreement the greater benefits so
afforded by that change.

 
6
 




--------------------------------------------------------------------------------



17.
Severability

If any part of this Agreement or the application of such part to any
circumstance shall, to any extent, be invalid or unenforceable, such part or the
application of such part shall be interpreted and applied to such extent so as
to be valid and enforceable in the circumstances, and the remainder of this
Agreement, or the application of such part to any other circumstance, shall not
be affected thereby and each provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.
18.
Insurance

(a)The Corporation shall maintain at all times, including after you have ceased
to act in an Indemnified Capacity, a D&O Policy that has been approved by the
Corporation’s board of directors (subject to the availability of such insurance
in the market place) and a copy of such D&O Policy shall be provided to you. The
Corporation will use its best efforts to ensure that all of its liabilities
under the Agreement are covered by such D&O Policy. Such D&O Policy will include
such customary terms and conditions and such limits as are then available to the
Corporation on reasonable commercial terms, having regard to the historical and
current market capitalization of the Corporation, the nature and size of the
business and operations of the Corporation and its subsidiaries from time to
time. You will be named as an insured under the D&O Policy and the D&O Policy
will provide coverage covering you on terms no less favourable to you than the
coverage the Corporation has in place for any (most favourably insured) director
or officer of the Corporation. The Corporation shall pay for and on your behalf
any and all deductibles or retentions to which the D&O Policy makes the
Corporation or you subject.
(b)The Corporation will advise you promptly after it becomes aware of any
material change in, cancellation, termination, withdrawal or lapse in coverage
of any D&O Policy maintained by the Corporation, and will provide details of any
claim made under such a policy and the triggering of any extended reporting
period applicable to any such policy. The Corporation shall purchase any
available extended reporting period available under such cancelled or terminated
D&O Policy and any available run-off policy, with the same insurance coverage
and limits as the cancelled or terminated D&O Policy, and which shall be for a
term of not less than six years, prepaid and non-cancellable.
(c)The parties agree that you will not be required to pursue a claim under any
other policy of insurance maintained for your benefit by an entity other than
the Corporation in order to be indemnified pursuant to this Agreement. The
parties agree that the D&O Policy maintained by the Corporation for your benefit
shall be the primary policy with respect to your indemnification.
19.
Assignment

No party hereto may assign this Agreement or any rights or obligations under
this Agreement without the prior written consent of the other party hereto.
20.
Resignation: Right to Continue to Serve

Nothing in this Agreement will prevent you from resigning as a director or
officer of the Corporation or any other entity or as an individual acting in a
similar capacity, or holding a position similar to that of a director or
officer, of any other entity, at any time nor will anything contained in this
Agreement be construed as creating any right in your favour to continue as an
officer or director of the Corporation or any other entity.

 
7
 




--------------------------------------------------------------------------------



21.
Enurement

This Agreement and the benefit of the obligations of the undersigned hereunder
shall enure to the benefit of and be binding upon you, your heirs, estate,
executors and administrators and shall be binding upon the Corporation’s
successors and assigns, including any direct or indirect successor by purchase,
merger, amalgamation, consolidation or otherwise to all or substantially all of
the business or assets of the Corporation. In the event that the Corporation
proposes to: (i) amalgamate, consolidate with or merge or wind up into any other
person and the Corporation will cease to exist as a legal entity or will not be
the continuing or surviving corporation or entity of such amalgamation,
consolidation, merger or winding up; or (ii) transfer or dispose of all or
substantially all of its properties and assets to any person or persons
(including a lease, licence, long term supply agreement or other arrangement
having the same economic effect as a transfer or other disposition), then in
each such case the Corporation will ensure that proper provision is made so that
the obligations of the Corporation set forth in this Agreement will continue in
full force, including providing for the assumption of the obligations under this
Agreement by any corporation or other entity continuing following an
amalgamation, merger, consolidation or winding-up of the Corporation with or
into one or more other entities (pursuant to a statutory procedure or
otherwise), or by the person or persons acquiring all or substantially all of
the properties and assets of the Corporation, as the case may be, by written
agreement expressly assuming and agreeing to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no amalgamation, consolidation, merger, winding-up or transfer of properties
and assets had taken place.
22.
Amendments and Waivers

No supplement, modification, amendment or waiver or termination of this
Agreement and, unless otherwise specified, no consent or approval by any party
hereto, shall be binding unless executed in writing by the party to be bound
thereby.
23.
Previous Indemnities and Retroactivity

This Agreement supersedes and replaces all prior indemnities entered into
between the Corporation and you with respect to the subject matter of this
Agreement. This Agreement shall be deemed to have been in effect during all
periods that you were acting in an Indemnified Capacity, regardless of the date
of this Agreement.
24.
Subrogation

In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of your rights of recovery. All
of your actions to assist the Corporation in securing and enforcing its
subrogation rights shall themselves be subject to the terms of this Agreement.
25.
Dispute Resolution by Arbitration

In the event that any dispute or question whatsoever arises with respect to your
entitlement to indemnification by the Corporation under this Agreement for some
or all of the Costs in respect of a Proceeding, other than (a) a Proceeding
initiated by or on behalf of the Corporation or any of its subsidiaries to
procure a judgement in its favour or (b) a matter requiring the consent or
approval of a court pursuant to Section 12, you may, at any time prior to the
commencement of an Enforcement Action in a court of competent jurisdiction in
respect of such dispute or question, at your sole discretion, direct the dispute
or question to arbitration pursuant to the Arbitration Act (Ontario) (the
“Arbitration Act”), and your direction will be binding on the Corporation. You
shall promptly appoint an arbitrator to be engaged by both parties, and provide
notice. The selection of the arbitrator shall be at your sole discretion subject
to the requirements that the arbitrator be (a) a retired judge or a lawyer
qualified to practice law in Ontario and (b) free from conflicts of interest. If
you should fail to appoint the arbitrator, the arbitrator shall be appointed by
the Ontario Superior Court of Justice (the “OSCJ”) on application. The
arbitration shall take place in Toronto, Ontario, unless the parties agree that
it shall take place in another location, and shall be conducted under the
Arbitration Rules

 
8
 




--------------------------------------------------------------------------------



chosen at your sole discretion from among ICSID, UNCITRAL, National Arbitration
Rules or the ICC Rules of Arbitration.
For greater certainty, the parties expressly state that the arbitrator shall
have the power to determine all questions of law, facts, facts and law and
procedure and shall make all original determinations as to the arbitrator’s own
jurisdiction. The parties agree that the award of the arbitrator shall be final
and binding on both parties and shall not be subject to appeal, save and except
for the right of either party to apply to set aside the award on one or more of
the grounds enumerated in Section 46(1) of the Arbitration Act. The rights
afforded by this clause shall extend to the signatory’s heirs, executors,
administrators, successors or assigns.
26.
Governing Law and Jurisdiction

This Agreement shall be interpreted and enforced in accordance with, and the
respective rights and obligations of the parties shall be governed by, the laws
of the Province of Ontario and the federal laws of Canada applicable in that
province, without regard to any conflict of laws principles that may refer the
interpretation of this Agreement to the laws of another jurisdiction. Subject to
your right to direct that a matter be resolved by arbitration pursuant to
Section 25, each of the parties irrevocably and unconditionally (a) submits to
the exclusive original jurisdiction of the OSCJ over any action or proceeding
arising out of or relating to this Agreement, (b) waives any objection that it
might otherwise be entitled to assert to the jurisdiction of such courts and (c)
agrees not to assert that such courts are not a convenient forum for the
determination of any such action or proceeding.
27.
Notices

Any notices to be given pursuant hereto shall be given to the Corporation at:
Patheon Inc.
US Headquarters
4721 Emperor Blvd., Suite 200
Durham, NC 27703
Facsimile No.: [●]
Attention: James C. Mullen, Chief Executive Officer
with a copy to the Chairman of the Board of the Corporation:
Paul S. Levy
[Address]
Email: [●],
and to you at your address on the books and records of the Corporation.
28.
General

All references herein to any statute or any provision thereof shall mean such
statute or provision as the same may be amended, re-enacted or replaced from
time to time and will include all regulations made thereunder or in connection
therewith. In this Agreement, words importing the singular number include the
plural and vice versa and words importing gender include all genders and words
importing natural persons shall include all persons. The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular Section or other portion of this Agreement and include any
agreement or instrument supplemental or ancillary hereto. Unless something in
the subject matter or context is inconsistent therewith, references herein to
Sections are to Sections of this Agreement. Unless otherwise specified, any
reference in this Agreement to any person, shall include their successors and
permitted assigns. Any reference herein to “include”, “includes” or “including”
means “include, without limitation”,

 
9
 




--------------------------------------------------------------------------------



“includes, without limitation” or “including, without limitation”, as
applicable. The division of this Agreement into Sections and the insertion of
headings are for convenience of reference only and will not affect the
construction or interpretation of this Agreement. All amounts herein are stated
in Canadian dollars. Time shall be of the essence of this Agreement.
29.
Counterpart Execution

This Agreement may be executed in two counterparts, each of which so executed
shall be deemed to be an original, and such counterparts together shall
constitute one and the same instrument.
[Remainder of page intentionally left blank]

 
10
 




--------------------------------------------------------------------------------





DATED this [ ] day of [ ], 20[ ].
PATHEON INC.
by
 
 
Name:
 
Title:

The undersigned accepts the foregoing indemnity and agrees to comply with the
terms and conditions set out above.
[ ]



 



 
11
 


